DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement of Reasons for Allowance
Claims 1-10 and 11 are allowed because the prior art of record does not teach or suggest a vehicle or method having the combinations of elements or steps as recited in independent claims 1 or 11. In particular, the following limitations of claim 1 and similarly recited claim 11, a vehicle comprising a lock mechanism, detection device, and control device, wherein when the attachment of the connector to the inlet is detected, the control device obtains, from the external facility, first information about power which can be exchanged between the connector and the power storage device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851